Citation Nr: 9925451	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than August 5, 1996, 
for the award of a compensable disability rating for 
residuals of a left knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to December 
1991.

The Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), initially denied service connection for 
residuals of a left knee injury by rating decision issued in 
July 1992.  The veteran filed a timely notice of disagreement 
(NOD), and was issued a statement of the case (SOC) in August 
1992.  The RO received his substantive appeal in September 
1992.  Following additional development, the RO, in a 
February 1993 rating decision, granted service connection for 
residuals of a left knee injury, effective December 10, 1991.  
A computer-generated printout, dated February 11, 1993, shows 
that the veteran was sent a VA letter stating, in pertinent 
part, that the award of service connection constitute a grant 
of the benefits sought on appeal.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a November 1996 rating decision of the Atlanta 
VARO, which granted an increased disability rating to 20 
percent, effective August 5, 1996.  Later that month, the 
veteran filed a timely NOD as to both the level of disability 
compensation and the effective date assigned.  Following 
additional development, the RO granted an increased 
disability rating to 30 percent by rating decision issued in 
January 1998.  The veteran was issued a SOC, and the RO 
received his substantive appeal in February 1998.  The 
veteran thereafter testified at a hearing before the 
undersigned Member of the Board at the local VARO in August 
1998, at which time he was apparently represented by a VA 
Veterans Benefits Counselor for hearing purposes.  See 
38 C.F.R. § 20.701 (1998).  During the hearing, the veteran 
explicitly withdrew his appeal for an increased disability 
rating for residuals of a left knee injury pursuant to 
38 C.F.R. § 20.204 (1998).  Therefore, his increased rating 
claim will not be discussed herein.

The Board is also cognizant of the fact that "additional" 
evidence has been received in this case.  In this regard, it 
is noted that the veteran was informed of the certification 
and transfer of this case to the Board by letter from the RO, 
dated August 18, 1998.  On May 12, 1998, the veteran 
submitted a statement in which he averred, in pertinent part, 
that the RO failed to reference medical records developed at 
Fort Carson during his period of active duty service.  
Although this letter was clearly received prior to 
certification of his appeal, it was not associated with the 
record at that time.  Indeed, the letter was not associated 
with the veteran's claims folder until the RO forwarded it to 
the Board in June 1999.  Notwithstanding, a preliminary 
review of his service medical records shows that they are 
replete with clinical records involving treatment of his left 
knee at Fort Carson, Colorado.  Hence, the service medical 
records in question have already been considered by the RO 
prior to certification of this appeal and will be considered 
on a de novo basis below.  Therefore, no further action need 
be taken with this submission.  See 38 C.F.R. § 19.37(a) 
(1998) (referral to RO is not required where additional 
evidence is not relevant to issue or issues on appeal).


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a left 
knee by rating decision issued in July 1992.  The veteran 
thereafter timely initiated and perfected an appeal as to 
this adverse determination.

2.  The veteran was thereafter afforded VA examination in 
December 1992, which revealed a diagnosis of residuals of 
left knee injury.

3.  By rating decision issued in February 1993, the RO 
granted service connection for residuals of a left knee 
injury but assigned a noncompensable disability rating.

4.  The February 11, 1993, letter from the RO appropriately 
informed the veteran that this favorable determination was 
considered to be a complete grant of the benefit sought on 
appeal.  However, the veteran was not properly informed of 
his appellate and procedural rights as to the compensation 
level or effective date assigned.

5.  An August 5, 1996, VA outpatient treatment record shows a 
compensable increase in severity of the veteran's service-
connected left knee disability.


CONCLUSION OF LAW

The criteria of an effective date earlier than August 5, 
1996, for the award of a compensable disability rating for 
residuals of a left knee injury, are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 19.25, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

As noted above, the Atlanta VARO initially denied service 
connection for residuals of a left knee by rating decision 
issued in July 1992.  The veteran thereafter timely perfected 
an appeal to the Board.  However, prior to adjudication of 
this adverse decision by the Board, the RO granted service 
connection and assigned a noncompensable disability rating 
for residuals of a left knee injury, effective December 10, 
1991 (the day following his separation from active service).  
See 38 C.F.R. § 3.400(b)(2)(i) (1998).  A February 11, 1993, 
computer-generated printout shows that the veteran was sent a 
VA letter stating, in pertinent part, that the award of 
service connection constitute a grant of the benefits sought 
on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997) (where service connection has been granted after an 
appeal has been initiated, such an award constitutes a full 
award of benefits of an appeal initiated on that issue and 
the same RO decision as to the 'compensation' or 'rating' 
(and as to the effective-date elements) is a separate issue 
requiring a separate NOD to initiate an appeal as to that 
matter).

As a preliminary matter, it is noted that a claimant and his 
or her representative, if any, will be informed of appellate 
and procedural rights provided by 38 U.S.C.A. chapters 71 and 
72, including the right to a personal hearing and the right 
to representation.  The agency of original jurisdiction will 
provide this information in each notification of a 
determination of entitlement or non-entitlement to VA 
benefits.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
19.25 (1998).

In view of the foregoing, it is manifest that the RO 
appropriately informed the veteran that the award of service 
connection was considered a complete granted as to the 
"logically up-stream element of service connectedness."  
See Grantham, supra.  However, the Board observes that the 
veteran was not properly informed of his appellate and 
procedural rights as to the "logically down-stream element 
of compensation level."  Id.  Accordingly, the portion of 
the February 1993 rating decision, which granted service 
connection and assigned a noncompensable disability rating 
based on the veteran's for residuals of a left knee injury, 
is not final and remains open.  See Hanson v. Brown, 9 Vet. 
App. 29, 31-32 (1996) (unadjudicated claim normally remains 
open and pending unless withdrawn); Meeks v. Brown, 5 Vet. 
App. 284, 287 (1993) (claim before RO remains pending until 
final decision rendered); see also Tablazon v. Brown, 8 Vet. 
App 359, 361 (1995).

The veteran contends that he is entitled to an earlier 
effective date, as he has had a compensable disability of the 
left knee since separation from service.

Under the applicable VA laws and regulation, the effective 
date of an evaluation and award of compensation based on an 
original claim "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor," unless specifically provided 
otherwise.  38 U.S.C.A. § 5110(a) (West 1991).  However, 
38 C.F.R. § 3.400(b)(2)(i) (1998) provides otherwise by 
stating that the effective date of claim is the day following 
separation from active service or date entitlement arose, 
whichever is later, if claim is received within 1 year after 
separation from service.  In the instant case, the veteran 
filed his original claim for service connection on December 
17, 1991.  Pursuant to section 3.400, however, the effective 
date of claim is considered to be December 10, 1991(the day 
following the veteran's separation from active service).

As to increased ratings, Section 5110(b)(2) provides 
otherwise by stating that the effective date of an increased 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
Under 38 C.F.R. § 3.400(o)(1) (1998), except as provided in 
paragraph (o)(2), the effective date is "date of receipt of 
claim or date entitlement arose, whichever is later."  
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 
(1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" 
is not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1998); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Under some circumstances, the 
date of private examination reports or clinical records will 
be accepted as the date of receipt of an informal claim.  38 
C.F.R. § 3.157(b)(3) (1998).  This may be done so long as a 
formal claim for compensation has previously been allowed, or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b) (1998).

Having established December 10, 1991, as the effective date 
of claim in this case, the Board observes that the focus of 
inquiry is necessarily two-fold.  The first course of action 
is to determine whether the veteran manifested a compensable 
left knee disability at the time of separation, such as to as 
to establish the effective date of the award of a compensable 
disability rating for residuals of a left knee injury as 
December 10, 1991.  If not, the second course of action is to 
determine whether the veteran, in fact, manifested a 
compensable left knee disability prior to August 5, 1996 (the 
effective date of award assigned by the RO).

For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
It is manifest from the evidence of record that a compensable 
left knee disability was not demonstrated at the time of his 
separation from active duty service, or prior to VA 
outpatient treatment on 
August 5, 1996.

A review of the veteran's service medical records, to include 
those developed at Fort Carson, Colorado, reveal that he had 
a normal clinical evaluation of the lower extremities on 
enlistment examination in January 1987.  In August 1991, the 
veteran was seen with complaints of twisting his left knee 
while playing basketball.  On examination, he appeared alert, 
and in no acute distress.  Lachman was 3+.  Range of motion 
of the knee was decreased to 50 degree secondary to pain.  
There was a small effusion.  Motor strength was 5/5.  Sensory 
was intact.  There was a 1-centimeter (cm) abrasion over the 
tibial tubercle, which was thereafter cleansed.  X-rays of 
the knee did not indicate fracture.  The diagnosis was 
anterior cruciate ligament (ACL).  On orthopedic consultation 
examination later that month, the veteran was still seen with 
an effusion of the left knee.  Lachman was again noted to be 
positive.  The veteran was unable to flex the knee past 30 
degrees.  The diagnosis was possible ACL injury.  The veteran 
was instructed to start rehabilitation.  On follow-up 
examination in September 1991, Lachman was 1+.  The examiner 
further noted that she or he was unable to obtain a good 
McMurray's test.  There was diffuse joint line pain.  The 
diagnosis was ACL strain with possible meniscal tear.  The 
veteran was instructed to continue physical therapy.  On 
examination in November 1991, eight weeks after the veteran's 
left knee injury, there was no gait line pain.  McMurray's 
test was negative.  Range of motion of the left knee was 
achieved to 120 degrees.  The veteran was again instructed to 
continue his rehabilitation program.  The veteran waived, in 
writing, his right to a separation medical examination in 
December 1991.

Under the applicable criteria, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1998).

In addition, limitation of flexion of either leg to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5260 (1998).  
Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1998). 

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(1998) (regarding functional loss due to pain) must be 
considered apart from and in addition to the appropriate 
Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204- 
206, 208 (1995).

The RO denied service connection for residuals of a left knee 
injury by rating decision issued in July 1992.  The rating 
board noted that although the veteran sustained injury to the 
left knee while playing basketball in August 1991, the 
evidence showed no permanent disability of the left knee and 
no X-ray findings of any disease or permanent injury of the 
left knee.  In other words, the condition had resolved itself 
leaving no permanent damage to the knee or disability of the 
knee.

The veteran filed a timely notice of disagreement, and was 
issued a statement of the case in August 1992.  The RO 
received his substantive appeal in September 1992.

The veteran was thereafter afforded VA examination in 
December 1992.  On physical examination of the left knee, 
flexion was achieved to 140 degrees, with extension to 0 
degrees.  There was no swelling or effusion.  There was some 
crepitus on motion, but there was no pain to pressure.  The 
patella was noted to be in good position and non-tender.  
McMurray's test was negative.  There was no wasting of the 
quadriceps and no circulatory disturbances.  The veteran was 
only able to do a partial squat with difficulty; however, he 
was able to stand on his heels and stand on his toes.  He 
could also stand on either foot alone.  The examiner further 
noted that the veteran was not wearing any knee brace or 
using a walking aid; he walked with a normal gait.  X-rays of 
the left knee revealed that the visualized bony structures, 
joint spaces and soft tissues were unremarkable.  The 
diagnosis was residuals of a knee injury.

As previously noted, the RO granted service connection for 
residuals of a left knee injury by rating decision issued in 
February 1993.  However, a noncompensable disability 
evaluation was assigned, effective December 10, 1991.

On September 25, 1996, the veteran requested an increased 
disability evaluation for residuals of a left knee injury.  
In support thereof, he submitted copies of VA outpatient 
treatment records developed in August and September 1996.  
Significantly, an August 5, 1996, treatment record reflects 
that the veteran presented with a one-day history of left 
knee injury.  The veteran stated that he had reinjured his 
left knee while walking up the stairs.  The left knee 
apparently internally rotated, and was noted to be painful 
and swollen.  He walked with a limp.  Physical examination 
revealed that the left knee was swollen.  There was positive 
effusion, and decreased range of motion.  The examiner noted 
that it was very painful for the veteran to straighten his 
leg, but it could go to 180 degrees.  The diagnosis was 
probable reinjury (subluxation) of the ACL.  The veteran's 
knee was placed in an immobilizer.  On orthopedic 
consultation examination later that month, the veteran 
presented in no acute distress.  Painful motion was 
demonstrated, with range of motion to only 130 degrees.  The 
diagnostic impression was ACL deficient knee with 
questionable meniscal tear.  A September 1996 clinical record 
indicates that a magnetic resonance image recent (MRI) of the 
left knee had revealed a left medial meniscus tear and 
anterior cruciate ligament tear.  The veteran was scheduled 
for surgery in the future.

The RO granted an increased disability rating to 20 percent 
for residuals of a left knee injury, effective August 5, 
1996.  The veteran thereafter filed a timely notice of 
disagreement.  Following additional development, to include 
VA orthopedic examination, the veteran was granted an 
increased disability rating to 30 percent for residuals of a 
left knee injury, also effective August 5, 1996.

On the occasion of his hearing on appeal in August 1998, the 
veteran testified that the effective date for the 30 percent 
disability evaluation for his service-connected left knee 
disability should be assigned retroactively, to the day of 
discharge from military service.  The veteran noted that he 
sustained a left knee injury in service and that he underwent 
surgery for symptoms related to thereto after separation from 
service.  In this regard, he indicated that the severity of 
the symptomatology attributable to his left knee injury was 
not available to the RO until after the aforementioned 
surgery.  He further stated that he filed a claim for service 
connection for a left knee disability in 1991.    

Clearly, there is a justifiable basis for the RO's 
determination that a compensable disability rating for 
residuals of left knee injury is not shown at separation or 
prior to VA outpatient treatment on August 5, 1996.  While it 
is conceded that the veteran incurred a left knee injury in 
service, his service medical records show that that the 
condition appeared to be resolving by discharge.  The 
veteran's November 1991 clinical evaluation, undertaken eight 
weeks after his left knee injury, revealed no gait line pain.  
McMurray's test was negative.  Range of motion was achieved 
to 120 degrees.  Clearly, there was a justifiable basis for 
the RO's initial denial of service connection for residuals 
of left knee injury by rating decision issued in July 1992.  
Moreover, the Board further notes that there was also a 
justifiable basis for the RO's February 1993 grant of service 
connection and a noncompensable disability evaluation.  
Although the veteran's December 1992 VA examination report 
reflects that there was some crepitus on motion, the veteran 
had normal flexion and extension of the left knee with no 
pain on pressure.  See 38 C.F.R. § 4.71, Plate II (1998) 
(normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion).  The patella was in good 
position and non-tender.  McMurray's test was negative.  
There was no wasting of the quadriceps and no circulatory 
disturbances.  The veteran was only able to do a partial 
squat with difficulty, but was able to stand on his heels and 
stand on his toes.  He could also stand on either foot alone.  
He was not wearing any knee brace or using a walking aid; he 
walked with a normal gait.  X-rays of the left knee revealed 
that the visualized bony structures, joint spaces and soft 
tissues were unremarkable.

In view of the foregoing, the Board is satisfied that the RO 
has assigned the correct effective date of August 5, 1996, 
and that the veteran is not entitled to an earlier effective 
date.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than August 5, 1996, 
for the award of a compensable disability rating for 
residuals of a left knee injury, is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



